  0:20-cv-01400-MGL-PJG             Date Filed 04/09/20       Entry Number 5-1        Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

 Kareem Martin,                                 ) C/A NO.: 0:20-cv-01400-MGL-PJG
                                                )
                   Plaintiff,                   )
                                                )
 vs.                                            )
                                                ) DEFENDANT FAIRFIELD COUNTY
 Fairfield County Sheriff’s Department, Sheriff )        SHERIFF’S OFFICE’S
 Will Montgomery, Deputy Samantha               )  MEMORANDUM IN SUPPORT OF
 Demirtas, Sergeant Timothy Inman, and          )      ITS MOTION TO DISMISS
 Sergeant Chris Darner.                         )
                                                )
                   Defendants.                  )
                                                )


         Defendant Fairfield County Sheriff’s Office, incorrectly identified by Plaintiff as “Fairfield

County Sheriff’s Department,” hereby submits the following Memorandum in Support of its

Motion to Dismiss.

                       BACKGROUND AND PROCEDURAL HISTORY

         On February 10, 2018, Defendant Samantha Demirtas responded to 938 Martin Road,

Winnsboro, South Carolina, in response to a complaint of gun shots and harassing text messages.

During the process of taking a report from Jaida Martin, who had made the complaint of harassing

text messages, Defendant Demirtas heard gun shots coming from behind the residence. Defendant

Demirtas investigated the source of the gun shots and found Plaintiff Kareem Martin, along with

Keenan Martin, holding weapons. During the course of Defendant Demirtas’ interaction with

Kareem and Keenan Martin, both Kareem and Keenan were ultimately arrested for breach of the

peace.

         Plaintiff Kareem Martin initiated the instant action on February 10, 2020, alleging causes

of action arising out of his arrest pursuant to a charge of breach of the peace that occurred on



                                              Page 1 of 6
  0:20-cv-01400-MGL-PJG             Date Filed 04/09/20       Entry Number 5-1          Page 2 of 6




February 10, 2018. In the Complaint, Plaintiff lists the following causes of action: (1) 42 U.S.C. §

1983 violations of his first, second, fourth, and fourteenth amendment rights; (2) negligence and

gross negligence.

                                                LAW

        Rule 12(b), SCRCP, provides, in pertinent part:

               Every defense....to a cause of action in any pleading....shall be asserted in
               the responsive pleading thereto if one is required, except that the following
               defenses may at the option of the pleader be made by motion....(2) lack of
               jurisdiction over the person....(4) insufficiency of process, (5) insufficiency
               of service of process, (6) failure to state facts sufficient to constitute a cause
               of action…A motion making any of these defenses shall be made before
               pleading if a further pleading is permitted.

                                             ANALYSIS

   I.       “Fairfield County Sheriff’s Department” is not a legal entity capable of being
           sued.

        Plaintiff’s complaint must be dismissed as a matter of law because “Fairfield County

Sheriff’s Department,” is not a legal entity capable of being sued. Instead of naming the proper

legal entity, Plaintiff improperly named buildings and facilities. It is well-settled law that buildings

and correctional institutions, like sheriff’s departments and police departments, are not considered

legal entities subject to suit. See, e.g., Lyons v. Edgefield Cty. Police, No. C/A 8:05-2503-MBS,

2006 WL 3827501, at *3 (D.S.C. Dec. 28, 2006) (“[Building, walls, and fences do not act under

the color of state law.”); Spellman v. City of Columbia Police Dep't, C/A No. 9:12-2376-TMC-

BM, 2012 WL 5409626, at *2 (D.S.C. Sept. 28, 2012) report and recommendation adopted, C/A

No. 9:12-2376-TMC, 2012 WL 5408023 (D.S.C. Nov. 6, 2012) (holding “The City of Columbia

Police Department is a group of officers in a building and, as such, is not subject to suit under §

1983. Buildings and correctional institutions, as well as sheriff’s departments and police

departments, usually are not considered legal entities subject to suit.”); Shelby v. City of Atlanta,



                                             Page 2 of 6
   0:20-cv-01400-MGL-PJG             Date Filed 04/09/20      Entry Number 5-1        Page 3 of 6




578 F.Supp. 1368, 1370 (N.D. Ga. 1984) (dismissing city police department as a party defendant

because it “is merely the vehicle through which the City government fulfils its policing functions”).

          The Sheriff is a constitutional officer and not a department of a particular county. See S.C.

Const., Art. V., Sec. 24, S.C. Code Ann. § 23-11-10, et seq., Heath v. Aiken County, 295 S.C. 416,

368 S.E.2d 904 (1988). Accordingly, the Sheriff’s “Department” is not a proper legal entity

because the department is the facility through which the county fulfils its policing functions. In

order to proceed with any claims arising out of the functions of these buildings and facilities,

Plaintiff would have had to name the appropriate legal entity. Accordingly, Plaintiff’s Complaint

must be dismissed against “Fairfield County Sheriff’s Department,” as it is not a legal entity

capable of being sued.

    II.       Plaintiff’s complaint must be dismissed as a matter of law against the “Fairfield
              County Sheriff’s Department” for insufficiency of process pursuant to Rule
              12(b)(5)

          Plaintiff brought the current action in the Fairfield County Court of Common Pleas; the

sufficiency of process, therefore, must be determined by the applicable South Carolina State

statutes and rules for service of process.

          Plaintiff has failed to comply with the South Carolina Rules of Civil Procedure as it applies

to service of the complaint upon Defendants. “Rule 12(b)(5) is the proper vehicle for challenging

both ‘the mode of delivery or the lack of delivery of the summons and complaint.’” Unisun Ins. v.

Hawkins, 342 S.C. 537, 541, 537 S.E.2d 559, 561 (Ct. App. 2000) (quoting 5A Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure Civil 2d § 1353 (1990) (emphasis

original)).

          Rule 4(d), SCRCP, is the provision that provides for service upon Defendants such as those

in this action. This rule provides for service upon Defendants in this suit by the following means:

                 (d)(6) Governmental Subdivision. Upon a municipal corporation, county


                                              Page 3 of 6
  0:20-cv-01400-MGL-PJG               Date Filed 04/09/20       Entry Number 5-1         Page 4 of 6




                  or other governmental or political subdivision subject to suit, by delivering
                  a copy of the summons and complaint to the chief executive officer or clerk
                  thereof, or by serving the summons and complaint in the manner prescribed
                  by statute for the service of summons and complaint or any like process
                  upon any such defendant.

          Even if the “Fairfield County Sheriff’s Department” was a legal entity, Plaintiff did not

properly serve the entity timely or correctly. Plaintiff provided to Defendants’ counsel via email

the attached Acceptance of Service for “Fairfield County Sheriff’s Department.” Exhibit 1, Email

and Acceptance of Service. Inasmuch as no such entity exists, the matter could not be its very

definition be served in accordance with the South Carolina Rules of Civil Procedure and, therefore,

this matter must be dismissed against “Fairfield County Sheriff’s Department” as a matter of law.

   III.       Plaintiff’s complaint fails to state a claim for which relief can be granted pursuant
              to Rule 12(b)(6)

          Pursuant to Rule 12(b)(6) of the South Carolina Rules of Civil Procedure, a defendant may

move to dismiss a plaintiff’s complaint based on its failure to state facts sufficient to constitute a

cause of action. Baird v. Charleston County, 333 S.C. 519, 527, 511 S.E.2d 69, 73 (1999). In

determining whether to grant a motion to dismiss, the Court should “consider whether the

complaint, viewed in the light most favorable to the plaintiff, states any valid claim for relief.”

Flateau v. Harrelson, 355 S.C. 197, 202, 584 S.E.2d 413, 415 (Ct. App. 2003). “A ruling on

a 12(b)(6) motion to dismiss [for failure to state a claim] must be based solely upon allegations

set forth on the face of a complaint.” Toussaint v. Ham, 292 S.C. 415, 357 S.E.2d 8 (1987).

          a. Plaintiff has failed to set forth facts sufficient to constitute a cause of action

          Pursuant to Rule 12(b)(6) of the South Carolina Rules of Civil Procedure, a defendant may

move to dismiss a plaintiff’s complaint based on its failure to state facts sufficient to constitute a

cause of action. Baird v. Charleston County, 333 S.C. 519, 527, 511 S.E.2d 69, 73 (1999). In

determining whether to grant a motion to dismiss, the Court should “consider whether the



                                               Page 4 of 6
  0:20-cv-01400-MGL-PJG           Date Filed 04/09/20      Entry Number 5-1        Page 5 of 6




complaint, viewed in the light most favorable to the plaintiff, states any valid claim for relief.”

Flateau v. Harrelson, 355 S.C. 197, 202, 584 S.E.2d 413, 415 (Ct. App. 2003). “A ruling on

a 12(b)(6) motion to dismiss [for failure to state a claim] must be based solely upon allegations

set forth on the face of a complaint.” Toussaint v. Ham, 292 S.C. 415, 357 S.E.2d 8 (1987).

       As previously noted, the “Fairfield County Sheriff’s Department” does not exist.

Therefore, any claims against it could not state a valid claim for relief and any complaint should

have been asserted against the Fairfield County Sheriff’s Office.

       b.    Plaintiff’s claim for punitive damages for any claims arising under the SCTCA must
            be dismissed as a matter of law

       To the extent Plaintiff claims punitive damages arising out of any causes of action arising

under the SCTCA, his claim for punitive damages must be dismissed as a matter of law. Section

15-78-120(b) of the South Carolina Code provides, “No award for damages under this chapter

shall include punitive or exemplary damages or interest prior to judgment.” In his Complaint,

Plaintiff requests punitive damages in an amount to be determined by the Court and a jury. This

request is improper as to any cause of action arising under the SCTCA and must be dismissed.

                                        CONCLUSION

       For the reasons contained herein, this action is procedurally deficient and fails to state a

claim for which relief can be granted because the “Fairfield County Sheriff’s Department” does

not exist. Accordingly, Defendants respectfully request this Court grant their motion to dismiss

with prejudice pursuant to Rules 12(b)(2), (4), (5), and (6), SCRCP.



                              <signature block on following page>




                                           Page 5 of 6
  0:20-cv-01400-MGL-PJG   Date Filed 04/09/20   Entry Number 5-1    Page 6 of 6




                                 SMITH│ROBINSON
                                 Smith Robinson Holler DuBose and Morgan, LLC

                                 By: s/H. Thomas Morgan, Jr.
                                 H. Thomas Morgan, Jr., Fed ID No. 10189
                                 ATTORNEY FOR DEFENDANTS
                                 935 Broad Street
                                 Post Office Drawer 39
                                 Camden, South Carolina 29021
                                 (803) 432-1992
                                 tommy@smithrobinsonlaw.com

April 9 , 2020




                                 Page 6 of 6
